Case 1:19-cv-02616-WJM-STV Document 5 Filed 09/16/19 USDC Colorado Page 1 of 28




                                 EXHIBIT A
Case 1:19-cv-02616-WJM-STV Document 5 Filed 09/16/19 USDC Colorado Page 2 of 28




                                                              DATE FILED: August 7, 2019 5:19 PM
   DISTRICT COURT, CITY AND COUNTY OF DENVER,     FILING ID: 4E90BB7FA1A17
   STATE OF COLORADO                              CASE NUMBER: 2019CV33037
   Court Address:
   1437 Bannock Street
   Denver, CO 80202
   ____________________________________________________
   Plaintiff:
   AKIVA MEYER RABINOWITZ, a/k/a AKIVA THOMAS, DO
   v.
   Defendants:
   THE BOARD OF REGENTS OF THE UNIVERSITY OF
   COLORADO, THE UNIVERSITY OF COLORADO SCHOOL COURT USE ONLY 
   OF MEDICINE, GRADUATE MEDICAL EDUCATION
   PROGRAM and HCA-HealthONE, LLC, a Colorado                       Case No.
   corporation, Laura Webster M.D., in her official and individual
   capacities, and Carol Rumack, M.D., in her office and individual
   capacities.                                                      Courtroom:
   ____________________________________________________
   Attorneys for Plaintiff:

   Patricia S. Bellac (#22447)
   PATRICIA S. BELLAC LAW FIRM, LLC
   4845 Pearl East Circle, Suite 101
   Boulder, CO 80301
   Telephone: 303-442-5111
   Fax: 303-417-6381
   E-mail: psb@psblawfirm.com

                               COMPLAINT AND JURY DEMAND

          COMES NOW, Plaintiff Dr. Akiva Rabinowitz, DO, by and through his counsel of
  record, Patricia S. Bellac, Patricia S. Bellac Law Firm, LLC, for his Complaint against the
  Regents of the University of Colorado, the University of Colorado School of Medicine, Graduate
  Medical Education Program and the Anschutz Medical Campus, and HCA-HealthONE, LLC
  d/b/a Rose Medical Center, states and alleges as follows:

                          I.   PARTIES, JURISDICTION AND VENUE

         1.        The Plaintiff, Dr. Akiva Rabinowitz, DO is and at all times pertinent hereto a
  resident of the State of Colorado currently residing at 3539 Decatur Street, Denver, Colorado
  80211. In 2019, Dr. Rabinowitz changed his name to Akiva Thomas and he is now known by
  that name for all purposes. In this complaint, Rabinowitz is used because that was his name at
  the time of all relevant events.
Case 1:19-cv-02616-WJM-STV Document 5 Filed 09/16/19 USDC Colorado Page 3 of 28




           2.     The Board of Regents of the University of Colorado (“Board of Regents”) is a
  body politic of nine elected regents charged under the Colorado constitution, section 12 of
  Article IX, with the general supervision of the University and the exclusive control and direction
  of all funds of and appropriations to the University, unless otherwise provided by law.

         3.     The University of Colorado is a State of Colorado institution of higher education
  under Colorado Constitution section 5 of Article VIII.

         4.     The University of Colorado School of Medicine operates a Graduate Medical
  Education Program (“CUGME Program”), a State of Colorado program of higher education at its
  Anschutz Medical campus located at 13001 East 17th Place, in Aurora, Colorado.

          5.      HCA HealthONE, LLC is a Colorado limited liability company with a principal
  office street address of 4900 S. Monaco Street, Suite 380, Denver, CO 80237. It is registered
  with the Colorado Secretary of State and conducts business in Colorado.

          6.    Under an affiliation agreement with HCA-HealthONE, LLC (“HCA-
  HealthONE”), the Colorado Health Foundation (“TCHF”) has responsibility for certain
  accredited Graduate Medical Education programs operating within HCA-HealthONE hospitals
  as an income generating program.

         7.     In a joint venture with HCA-HealthONE d/b/a Rose Medical Center (“RMC”) and
  HCA-HealthONE d/b/a TCHF, the University’s School of Medicine CUGME Program operated
  the RMC Family Medicine Residency Program (the “Training Program” or “the program”) to
  employ doctors working in the RMC Family Medicine Clinic (“Clinic) until the closure of the
  residency program in June 2018.

         8.      The program operated to the financial benefit of both the University of Colorado
  School of Medicine (UCSOM) and HealthONE in receiving direct and indirect GME funding
  from the various federally funded reimbursement programs.

         9.      Dr. Rabinowitz was a paid resident of the Training Program working in the Clinic
  under a joint employer relationship between the CUGME Program, HCA-HealthONE d/b/a Rose
  Medical Center and HealthONE, d/b/a/ The Colorado Health Foundation.

        10.     The three entities were jointly responsible for the Training Program as what was
  known as the “GME Team,” or “Big Three.”

          11.     At all times relevant to this action, Defendant Laura Webster, M.D. held the
  position of the Programs Director or was acting in that capacity.

         12.   Dr. Webster was appointed to her position despite the fact she did not meet
  ACGME Common Program Requirements and was never approved by the Graduate Medical
  Education Council at UCSOM, as required by the CUGME “Program Director Qualifications,
  Appointment & Approval.”


                                                      2
Case 1:19-cv-02616-WJM-STV Document 5 Filed 09/16/19 USDC Colorado Page 4 of 28




         13.      At all times relevant to this action, Defendant Carol M. Rumack was the
  Associate Dean of the CUGME Program whose varied responsibilities included close
  administration and funding concerns for the affiliated residency programs, such as RFM,
  chairing the Graduate Medical Education Committee, and administering disciplinary action to
  physicians in training at the UCSOM.

         14.     The Court has jurisdiction in this matter and venue is proper in the Denver County
  because the Plaintiff resides in Denver, Colorado.

                                            II. FACTS

  A.     Plaintiff’s Employment, Subsequent Disability and Failure to Accommodate

         15.   Dr. Rabinowitz worked for UCSOM and HCA-HealthONE through the RMC
  Family Medicine Training Program, a three-year program, from June 23, 2016 until April 6,
  2018.

          16.     Dr. Rabinowitz was discriminated against and denied a reasonable
  accommodation for his disability, then summarily terminated without cause or process in
  violation of his rights under the policies and procedures of the Training Program and state and
  federal law.

         17.     Dr. Rabinowitz was terminated from the program while he was on a medical leave
  of absence relating to difficulties he was having with acute trauma, complicated grief and Post
  Traumatic Stress Disorder ("PTSD") following the traumatic death of his mother in October
  2017.

          18.    Dr. Rabinowitz achieved his highly competitive placement at RMC due to his
  laudatory academic credentials, including being a peer-reviewed author with an extensive
  biomedical research background in cognitive neuroscience and graduating at the top of his
  medical school class.His standardized examination scores on national medical licensing exams
  placed him in the 90th percentile of medical students nationally. The dean of his medical school
  gave Dr. Rabinowitz her “highest recommendation,” for continued success in graduate medical
  training.

          19.    Dr. Rabinowitz successfully completed his first year in the program, as a “rising
  star” as he was referred to in his June 2, 2017 performance review and promoted to his second
  year.

          20.    Dr. Rabinowitz’s evaluations contain many very positive observations and
  comments, at all relevant times in the program. Within his first weeks at the Training program,
  he was noted to have “demonstrated great communication skills and maturity,” and capable of
  “great change in response to feedback.” His medical decision making was lauded as “easily on
  par” with residents 1- or 2-years ahead of him. He was noted to engage in “outstanding
  teamwork,” and to “demonstrate an excellent amount of genuine empathy and compassion for his
  patients.”

                                                      3
Case 1:19-cv-02616-WJM-STV Document 5 Filed 09/16/19 USDC Colorado Page 5 of 28




         21.     As part of a standardized assessment taken by 1st and 2nd year Family Medicine
  residents to compare their performance to peers nationally, the In-Training Exam (ITE), Dr.
  Rabinowitz scored within the top 10% of all residents nationwide and generally outperformed his
  peers.

          22.    In March 2017, Dr. Rabinowitz’s previously healthy 53-year-old mother, his sole
  parent, was unexpectantly diagnosed with stage four cancer. He moved her across the country to
  his home to act as her sole care provider.

         23.      From her period of diagnosis in March 2017 until her death in October 2017, Dr.
  Rabinowitz continued to exhibit a high level of competency in patient care at RFM and dutifully
  attended his rotations while caring for his terminally ill mother.

          24.     Upon moving his mother back to Colorado in April of 2017 and returning almost
  immediately to his training obligations, Dr. Rabinowitz reached out to his faculty mentor, Dr.
  Vanessa Rollins, for mental health resources, a request she later admitted she had just ignored or
  failed to follow through on.

         25.     Dr. Rabinowitz soon thereafter, in May 2017, engaged in community-based
  counseling to help him manage both his highly stressful work and home lives.

         26.    In July 2017, Dr. Rabinowitz reported to his then close adviser, Dr. Webster, he
  was experiencing anxiety and panic attacks at work and was sent home early on two occasions.

          27.     Dr. Rabinowitz’s exceptional capacity to administer a high level of care was
  nonetheless evident as of September 2017, when the program elected to allow him to achieve
  “batching privileges,” requiring reduced oversight from the faculty to engage in patient care in
  the Clinic. This is normally reserved for 3rd year residents, and Dr. Rabinowitz achieved this
  distinction earlier than any resident in the program’s history.

         28.     Dr. Rabinowitz’s ability to balance the personal challenge of caring for his
  gravely ill mother came to a head for him when she passed in his presence in the early morning
  hours on October 24, 2017, a very personal and deeply traumatic event in the precipitous and
  unexpected manner it occurred.

          29.    Dr. Rabinowitz took two weeks of vacation leave (November 1-14, 2017) to
  grieve and during that time had a previously planned surgical procedure at RMC on November 7,
  2017.

          30.      Dr. Rabinowitz was erroneously scheduled for a follow-up appointment the day
  after his surgery at 7:30 a.m. which he presumed was to check his bleeding wounds. But for the
  error of a staff member in the surgeon’s office, he would not have appeared at RMC that day.

         31.     The surgeon’s office was adjacent to the work room of the RMC inpatient
  residents.


                                                       4
Case 1:19-cv-02616-WJM-STV Document 5 Filed 09/16/19 USDC Colorado Page 6 of 28




         32.    A fellow resident observed Dr. Rabinowitz that morning as “not acting as
  himself” and accompanied him to the surgeon’s office front desk.

          33.    Dr. Rabinowitz was told that the appointment was made in error, that he did not
  need follow up until several days later. The resident then helped plan for Dr. Rabinowitz to
  safely return home.

         34.    Based on that incident of off-duty conduct, Dr. Webster erroneously perceived Dr.
  Rabinowitz to have a substance abuse problem and referred him for treatment with the Colorado
  Physical Health Program (CPHP).

         35.   Dr. Rabinowitz went out on family medical leave (“FML”) from November 15
  until December 12, 2017 when CPHP cleared him to return to the Clinic.

          36.     Upon his return, Dr. Webster placed him on a Focused Review, a form of
  discipline, because of what she perceived as a “failure to maintain [his] mental health,” despite
  the fact he had appeared at RMC off-duty at his surgeon’s direction one-day post operation.

        37.     Dr. Webster’s actions in punishing Dr. Rabinowitz for engaging in off-duty
  conduct was improper and concerning to Dr. Rumack, who at all times relevant was Dr.
  Webster’s supervisor.

          38.    Dr. Rumack expressed at the time (after Dr. Rabinowitz had signed the Focused
  Review) her concern that the incident did not necessarily indicate a deficiency in performance
  but that the RMC program had not afforded Dr. Rabinowitz with adequate time off.

         39.    Dr. Rabinowitz successfully attended counseling, performed evaluative testing
  and submitted to drug testing while under CPHP’s care.

         40.     CPHP concluded that what occurred on November 7, 2017 “was a one-time
  incident” and communicated this to Dr. Webster on December 12, 2017 stating that they found
  “no evidence Dr. Rabinowitz [sic] is suffering from a medical or psychiatric disorder, including a
  substance abuse disorder …”.

          41.     CPHP providers determined Dr. Rabinowitz was “having an appropriate grief
  reaction to the acute, traumatic death” of his mother.

          42.    When Dr. Rabinowitz returned to the Training Program, he performed his job
  duties without incident during the holiday season but began having difficulties with maintaining
  his temperament and focus in mid-January 2018.

          43.    Dr. Rabinowitz was suffering from not only complex grief but also symptoms
  begetting an emerging diagnosis of post-traumatic stress disorder (PTSD) relating to the trauma
  of his mother’s death.

        44.     Acute traumatic stress is known to have the potential to develop into Post-
  Traumatic Stress Disorder, especially in situations such as what Dr. Rabinowitz faced.
                                                       5
Case 1:19-cv-02616-WJM-STV Document 5 Filed 09/16/19 USDC Colorado Page 7 of 28




          45.     PTSD is a mental illness predominantly characterized by markedly abnormal level
  of reactivity and diminished executive-cognitive functioning which governs healthy decision-
  making behavior.

          46.     In mid-January 2018, Dr. Rabinowitz began experiencing flashbacks, feelings of
  guilt, and other emotional disturbances due to the trauma he had experienced weeks prior with
  the death of his mother and his actions to withdraw life-support.

          47.     Dr. Rabinowitz reported these difficulties to Dr. Vanessa Rollins, Ph. D, who was
  his adviser at the time to mitigate the potential effects on his job performance.

          48.    Despite his immense personal difficulties, his performance was strong on outside
  rotations in Advanced Obstetrics in December 2017 and General Surgery during January 2018.
  His Advanced Obstetrics supervisor passed him in all categories, said he was an “excellent
  physician” and that the two recent deaths in his family did not interfere with his experience. His
  General Surgery supervisor reported that he was hard-working, had a generous fund of
  knowledge, and was “kind to patients and very helpful in every regard.”

         49.     In addition to talking to Dr. Rollins, Dr. Rabinowitz also, on several occasions, let
  his supervisors and team know he was struggling – that his temperament at the time was being
  strongly colored by his outstanding grief and that he was considering the need for additional time
  off.

          50.    One of the doctors he reported to, Dr. Tyler Ladue, had a management style which
  was triggering Dr. Rabinowitz to feel overwhelmed.

          51.     Dr. Rabinowitz’s efforts to express his concerns and mental health medical needs
  to his supervisors, in particular Dr. Ladue, was interpreted as a job performance deficiency, and
  his mental health challenges a threat to the workplace rather than a condition which garnered
  legal protections - a mental health impairment caused by his disability.

          52.    Dr. Rabinowitz’s efforts to receive accommodation to help him perform his job
  duties were ignored by Dr. Webster and the Training Program and RMC’s leadership which
  further exacerbated his symptoms.

         53.     An example of this is when Dr. Rabinowitz made a simple request that Dr. Ladue
  only contact him in relation to topics relevant to administering safe and quality care to the
  program’s patients as a measure to allow him to better manage the stress of his job.

            54.   That request led to Dr. Rabinowitz being admonished in his next performance
  review.

          55.    In addition to his personal challenges, there was ongoing tension rising among the
  faculty because it was becoming clear that the Training program was closing after June 30, 2018,
  creating uncertainty among the residents and staff as to their jobs and professional futures. The
  Training Program leaders were becoming aware that they would have to find substitute

                                                       6
Case 1:19-cv-02616-WJM-STV Document 5 Filed 09/16/19 USDC Colorado Page 8 of 28




  placements for all of the returning residents, which they ultimately did for everyone but Dr.
  Rabinowitz.

         56.     On January 11, 2018, while practicing in the Clinic, Dr. Rabinowitz made a
  simple error in processing a prior authorization for a patient to receive a Lidocaine patch and
  immediately reported his error to Dr. Webster in addition to other steps to address the issue.

          57.    Within moments of committing the error, Dr. Rabinowitz was approached by the
  RMC’s Lead Nurse, Cheryl Murphy, who was immediately aggressive with him despite his
  established record of highly professional behavior and Ms. Murphy’s personal endorsement of
  his batching privileges.

          58.     Ms. Murphy, who oversaw HCA-HealthONE’s role in the RFM clinic operations,
  reported to the hospital that Dr. Rabinowitz was beginning to act “highly abnormal” and might
  not be fit to work.

          59.   These specific behaviors correlate closely with the emerging disabling symptoms
  of Post-Traumatic Stress Disorder which include increased reactivity, making poor in-the-
  moment decisions, and decreased ability to tolerate “normal” work stressors.

          60.     At no point, was Dr. Rabinowitz afforded an interactive process under the
  University’s Disability Accommodation policy, but rather, he was investigated for Medicare
  fraud based on that one, isolated incident, which Dr. Webster describes in Dr. Rabinowitz’s
  January 16th, 2018 training review was “a non-issue” to the Training Program but was escalated
  to the highest levels of the hospital administration “behind [her] back.” Dr. Webster shared the
  information about Cheryl Murphy’s back-handed actions against Dr. Rabinowitz despite already
  being aware of the tense relationship occurring between Dr. Ladue and Dr. Rabinowitz.

         61.     On January 15, 2018, Dr. Rabinowitz engaged in a text message exchange with
  his Chief Resident asking for coverage to attend a therapy session for an hour and a half on his
  upcoming February 2018 rotation, senior admitting resident on the inpatient RFM service,
  arguably the most difficult rotation at the Training Program.

          62.    Dr. Rabinowitz’s schedule had not been blocked off and as he explained “If I
  don’t see my therapist I am going to crash and burn without a doubt. I can barely handle a single
  TE [telephone encounter with a patient] right now.”

         63.    Dr. Ladue was objecting to Dr. Rabinowitz’s request to regularly see his therapist
  on a weekly basis for an hour despite working an 80-hour per week schedule.

          64.    Dr. Ladue’s actions were in direct violation of the University’s Leave Policy as
  well as the ACGME rules which reads: “Well-Being – Programs must provide the Resident with
  the opportunity to attend medical, mental health and dental care appointments, including those
  scheduled during their working hours.

          65.   Dr. Rabinowitz’s request was legally protected under the University’s leave
  policy and should have been granted as FML
                                                    7
Case 1:19-cv-02616-WJM-STV Document 5 Filed 09/16/19 USDC Colorado Page 9 of 28




         66.    On January 16, 2018, Dr. Rabinowitz met with Dr. Webster for his bi-annual
  performance review.

         67.     In that meeting, Dr. Rabinowitz discussed the difficulty he was having with Dr.
  Ladue in not being heard when he attempted to communicate his difficulty with keeping up with
  email and text communications in his job among other concerns.

          68.     Dr. Rabinowitz explained to Dr. Webster he was seeing a psychologist, that his
  mental health was "colored by a background of grief," and described his mental health
  limitations in communication as relating to "limited frustration tolerance."

         69.     Dr. Rabinowitz further explained that Dr. Ladue's management style was
  exacerbating his symptoms and so he was making accommodation in prioritizing the emails and
  text communications he received on a daily basis as a means of coping.

         70.    Dr. Webster relayed dissatisfaction on the part of Dr. Ladue who interpreted Dr.
  Rabinowitz to be acting insubordinate. This was despite the fact that Dr. Rabinowitz specifically
  explained to Dr. Ladue he was having difficulties with processing his grief which was affecting
  his temperament and ability to cope.

          71.    Dr. Webster acknowledged that Dr. Ladue can be a difficult manager yet failed to
  afford Dr. Rabinowitz his legally protected rights under the University's policies for an
  interactive process to explore reasonable accommodations for Dr. Rabinowitz’s mental health
  impairment.

         72.    Dr. Webster was knew or reasonably should have known, from her
  communications with CPHP, that Dr. Rabinowitz suffered from complicated grief, a diagnosis
  which includes symptoms of anxiety, insomnia, panic attacks, depression, and trauma. In late
  February, he was diagnosed as suffering from PTSD.

         73.    Dr. Rabinowitz specifically requested to be accommodated by the program in the
  form of a modification in expectations as immediacy of his communications to avoid becoming
  overwhelmed by Dr. Ladue but his requests were ignored.

          74.    Rabinowitz's stated difficulties and requests for reasonable accommodation were
  framed as a reluctance to do his job,- a performance deficiency- instead of affording him an
  interactive process and reasonable accommodation.

          75.     Dr. Rabinowitz received no offer of an interactive process and no accommodation
  despite his rights under the Family and Medical Leave Act, the Americans with Disabilities Act
  ("ADA") and the Colorado Anti-Discrimination Act ("CADA") for reasonable accommodation
  which are codified in the University's policies.

          76.    In the January 16, 2018 performance review meeting, Dr. Webster told Dr.
  Rabinowitz that he would be put on an individualized learning plan ("ILP"), a form of discipline
  for his “communication difficulties,” a further attempt by the program to mischaracterize the
  disabling features of his grief as a professionalism issue with his performance as a physician.
                                                        8
Case 1:19-cv-02616-WJM-STV Document 5 Filed 09/16/19 USDC Colorado Page 10 of 28




          77.    Dr. Webster assured Dr. Rabinowitz that the ILP would be "nothing formal," that
   "everyone has one they are working on," and that aside from a few "speedbumps in the road," he
   was doing well.

          78.     Dr. Rabinowitz's difficulties with Dr. Ladue aside, Dr. Rabinowitz continued to
   perform at a high level - his performance reviews at the time establish he otherwise was
   performing at or above expectations.

          79.    On January 29, 2018, Dr. Rabinowitz sent a text message to Dr. Ladue in which
   he explained he had been monitoring his email and prioritizing demands because he was feeling
   "very compromised from [his] grief and trauma and perpetually on the border of not being able
   to work."

          80.    That text message exchange apparently angered Dr. Ladue who then followed up
   with Dr. Webster to address the matter as a performance issue.

   B.    Purported Suspension Imposed In Retaliation for Protected Activity And Medicare
   Fraud Investigation

           81.    Dr. Webster met with Dr. Rabinowitz on January 31, 2018. In that meeting, she
   told him she was placing him back on FML to address his worsening mental health and give him
   time to focus on his wellness. She did not say that she was suspending him or that he was being
   subjected to disciplinary action.

          82.     In that meeting, Dr. Rabinowitz specifically asked Dr. Webster if the leave was
   the same as he took in December (FML) and was told that "yes, it was."

          83.    It was Dr. Rabinowitz's understanding based on what he was told that he was
   being placed on medical leave to allow him time to address his ongoing complicated grief and
   trauma.

          84.    This is consistent with Dr. Webster sending an email to the residency staff on
   February 1, 2018 explaining Dr. Rabinowitz was going to be out on "FMLA" and consistent with
   what appears to have been discussed with Dr. Rumack and Dr. Rabinowitz's care providers at
   CPHP around that time.

          85.     Based on evidence provided in response to a Colorado Open Records Act request,
   Dr. Webster and Dr. Rumack conferred and exchanged emails and documents at various times
   between January 30, 2018 and February 15, 2018, and together, created a "suspension letter" was
   created by Dr. Webster.

         86.      The fictitious suspension letter was placed in Dr. Rabinowitz’s file without his
   knowledge.

         87.     By fraudulently creating this suspension documentation and not informing Dr.
   Rabinowitz of it, Dr. Rabinowitz was induced to take leave under false pretenses and deprived of

                                                       9
Case 1:19-cv-02616-WJM-STV Document 5 Filed 09/16/19 USDC Colorado Page 11 of 28




   the right to appeal his suspension, a right that he would otherwise have based upon his contract
   and the Colorado constitution.

          88.     The fictitiously created "suspension letter" (the “False Suspension Letter”) was
   then used as "key" evidence to terminate him from the Training Program, in April 2018.

            89.   The False Suspension Letter is evidence that the University’s claimed reasons for
   failing to accommodate, suspending and terminating Dr. Rabinowitz are pretextual.

          90.    Dr. Rabinowitz first learned of the False Suspension Letter after he had already
   been terminated.

           91.    A review of the internal properties of the .pdf document saved to it by the word
   processing program, the metadata, reveal that the letter created and finalized between February
   13-14, 2018, the later date exactly corresponding with an email Dr. Webster sent for it to be
   placed in Dr. Rabinowitz's personnel file without his knowledge.

          92.     The date appearing on the letter, January 31, 2018, is backdated.

           93.     The False Suspension Letter was includes allegations of performance deficiencies
   which are not true, including citing "multiple reports of unprofessional behavior" yet that
   allegation is not supported by the evidence with the only conflict being with Dr. Ladue.

          94.     The University has in place specific procedures for addressing resident
   performance under its Remediation and Disciplinary Action Policy. Dr. Rabinowitz was never
   afforded those rights.

           95.     The policy reads that immediate suspension from clinical responsibilities without
   prior notice or a probationary/remedial period can only occur in circumstances involving
   "significant deficiencies related to patient safety."

           96.     The grounds given in support of a suspension in the fictitious suspension letter are
   "deficiencies in professionalism and interpersonal communications."

           97.     The letter does not state, and there is no evidence to show, that Dr. Rabinowitz
   presented any danger to patients. Rather, it is clear from his performance evaluations and
   clinical record that as a physician Dr. Rabinowitz was performing at or above expectations and
   that he values patient care.

          98.     The facts did not support immediate suspension.

           99.    The Defendants acted with malice and indifference to Dr. Rabinowitz's rights by
   creating pretext to support their discriminatory actions against him not based on legitimate
   performance concerns but because he was mentally impaired due to his disability.

           100.   In comparison, another resident in the Training Program who did not have an
   identified mental health impairment was given considerable leeway under the University's
                                                       10
Case 1:19-cv-02616-WJM-STV Document 5 Filed 09/16/19 USDC Colorado Page 12 of 28




   Physician Impairment Policy to accommodate performance issues he was having which related
   to real substance abuse.

           101. Dr. Webster has stated, in comparing situations, that she was not "afraid" of Dr.
   Rabinowitz’s nondisabled peer which she implied to mean she perceived Dr. Rabinowitz to be a
   “threat” because of his cry for help when he was having performance difficulties because of his
   mental health disability.

          102. Nothing Dr. Rabinowitz said, as set forth above, indicated a bona fide threat to the
   physical safety of Dr. Webster or anyone else.

          103. Dr. Rabinowitz's honest expressions of his mental health impairment were falsely
   and without support perceived as imposing a "threat" justifying in Defendants' mind
   discriminatory and disparate treatment against him as an employee and a student of the Training
   Program in violation of the University's policies and procedures, including without limitation its
   Disability Accommodation Policy, and state and federal law.

           104. Without merit, Dr. Rabinowitz was subject to scorn and retaliatory response rather
   than receive the much-needed help he deserved and was legally entitled to.

   C.     Illegally Rendered and Unsubstantiated Termination Decision:

          105. To the best of Dr. Rabinowitz's knowledge and with support in his file, he was
   placed on FML effective February 1, 2018 and again referred to CPHP.

           106. On February 27, 2018, CPHP informed Dr. Webster that Dr. Rabinowitz was
   suffering from complicated grief and, that although he was feeling better, he had agreed to take
   an additional 30 days, the month of March, off from training to continue to get well before he
   returned to the clinical setting.

          107. Dr. Rabinowitz was scheduled for a follow up appointment on March 15, 2018
   and based on CPHP's recommendation his leave was extended until April 1, 2018.

         108. When Dr. Webster reached out to CPHP on or about April 6, 2018 to receive
   CPHP's approval for Dr. Rabinowitz's return, she was informed he was not able to return quite
   yet.

          109. On information and belief, Dr. Rabinowitz's care provider was on vacation at the
   time and that is why the paperwork for his return was not available.

           110. No interactive process was ever offered to explore whether Dr. Rabinowitz would
   be able to return on a date certain soon thereafter, as is required by CADA and the ADA as a
   form of reasonable accommodation.

         111.     On April 6, 2018 Dr. Rabinowitz was summarily terminated from the Training
   Program.

                                                       11
Case 1:19-cv-02616-WJM-STV Document 5 Filed 09/16/19 USDC Colorado Page 13 of 28




          112. The termination decision was based, in part, on Dr. Rabinowitz’s exhaustion of
   FML and in part based on a perceived substance abuse problem following an incident on March
   14, 2018 when Dr. Rabinowitz was required to report to work during his medical leave of
   absence.

          113.    It was observed that Dr. Rabinowitz appeared to "not be himself" that day.

          114. As with the incident in November 2017, it was again assumed that Dr. Rabinowitz
   was in an intoxicated state when he appeared at RMC in an altered emotional state while on
   medical leave on Wednesday, March 14, 2018.

           115. The termination letter reads as the bases for the decision "repeated episodes of
   intoxication" and the loss of 3 months of clinical experience (job protected FML Leave).

          116. Dr. Webster erroneously states in the termination letter that Dr. Rabinowitz was
   under Focused Review when he was terminated from the Training Program.

        117. The only Focused Review in Dr. Rabinowitz's personnel file is the one issued in
   December 2017 from which he was released on January 16, 2018.

           118. The Focused Review letter specifically reads that any further discipline could
   only be imposed "[s]hould you fail to meet the terms of your focused review at any point in time
   during the review period," (i.e., through December 31, 2017).

         119. Dr. Rabinowitz was asked by the RMC program leadership to attend two meetings
   on March 14, 2018, one a strategy-focused resident meeting at RMC during the day and the
   Graduate Medical Education Committee ("GMEC") meeting later that evening at the CU
   Anschutz facility.

          120. This was despite the fact Dr. Rabinowitz was known to be on FML for medical
   reasons relating to his mental health.

           121. At the time, Dr. Rabinowitz's PTSD symptoms and complex grief had become
   exacerbated by the approaching anniversary of his mother's diagnosis and he was unable sleep to
   due to raging anxiety and flashbacks.

         122. Dr. Rabinowitz was working with his treatment providers to adjust his
   medications to alleviate the symptoms and stabilize his mental state.

          123. When Dr. Rabinowitz appeared at RMC, as requested, he was extremely
   vulnerable emotionally and unable to articulate that he was in the midst of a mental health crisis
   because after three sleepless nights he had no awareness that this was what was going on.

          124. Dr. Webster was aware that at the time Dr. Rabinowitz was subject to substance
   abuse testing through CPHP, all results of which confirmed he was not abusing drugs.



                                                       12
Case 1:19-cv-02616-WJM-STV Document 5 Filed 09/16/19 USDC Colorado Page 14 of 28




           125. Dr. Rabinowitz was overcome by grief and symptoms of PTSD, and therefore not
   of sound mind but his affect was not related to the abuse of drugs. Dr. Rabinowitz was not
   "intoxicated" or "impaired" by drugs that day as erroneously perceived.

          126. An emergency room was literally steps away at the campuses of two separate
   hospital facilities, yet he was never offered medical help, asked to participate in an emergent
   evaluation or drug testing when perceived as being under the influence.

          127. The ACGME mandates under Policy VI.C.1.e.3 that the Training program shall
   "provide access to confidential, affordable mental health assessment, counseling, and treatment,
   including access to urgent and emergent care 24 hours a day, seven days a week."

          128. The callous actions of the Training Program staff in not providing Dr. Rabinowitz
   with the assistance to which he was entitled, denied him of any emergent evaluation -
   information could have assisted or exonerated him.

         129. In February, during his treatment with CPHP, Dr. Thomas submitted to on-
   demand urine drug testing the results of which were negative for substance abuse.

          130. Dr. Webster was aware of this, that no drug abuse had been substantiated, from
   her communications with CPHP on February 27, 2018.

           131. Dr. Rabinowitz was subject to random drug testing by CPHP throughout his
   medical leave, including hair sample testing just after the March 14, 2018 incident with no
   positive results ever recorded.

          132. The hair sample screening included testing for marijuana, opiates and opioids,
   benzodiazepines, alcohol, sleeping pills, PCP, ketamine and barbiturates with all test results
   being negative. The testing would have detected any drug use for the 3-6 months prior to the
   screening.

          133. At no time did Dr. Rabinowitz test positive for drug abuse, yet he was labeled and
   accused of being a drug abuser.

   D.     Termination Violated the Training and Denied Due Process

         134. At all times relevant, Dr. Rabinowitz, the University, acting through the CUGME
   Program, and HealthONE d/b/a RMC as the affiliated hospital were parties to a Training
   Agreement ("Training Agreement") signed by Dr. Rabinowitz, on April 15, 2017.

            135. The Training Agreement, effective July 1, 2017 through June 30, 2018, formed an
   enforceable contract setting forth the terms and conditions of the Training Program and the
   parties' respective obligations therein.

           136. Under the Training Agreement, Dr. Rabinowitz was expressly provided "the right
   to the processes of promotion, evaluation, probation, remediation, suspension, non-renewal,
   dismissal and grievance as described in the [GME] Policies and Procedures."
                                                       13
Case 1:19-cv-02616-WJM-STV Document 5 Filed 09/16/19 USDC Colorado Page 15 of 28




           137. Those policies and procedures, including without limitation the GME
   Remediation and Disciplinary Policy, Leave Policy, and Physical Impairment Policy, were not
   complied with in addressing Dr. Rabinowitz's mental health limitations when performing his job
   duties at the clinic and otherwise participating in the Training Program.

         138. Similarly, the GME policies and procedures were not complied with by the
   Defendants in making the decision to terminate Dr. Rabinowitz from the Training Program.

           139. The Training Agreement, under paragraph 15, afforded Dr. Rabinowitz the
   protection of the University's policy on Disability Accommodation which protection was denied
   with no interactive process being offered and no reasonable accommodations being provided.

           140. The Training Program Leadership, and HCA-HealthONE as a joint employer, had
   a duty to explore reasonable accommodations and to take additional remedial steps before
   terminating Dr. Rabinowitz from the program.

          141. Moreover, the Training Program was accredited by the Accreditation Council of
   Graduate Medical Education (hereinafter "ACGME") and subject to its common program
   requirements in training and preparing resident physicians (the "ACGME Requirements").

          142. The obligations of the University and HCA-HealthONE, LLC d/b/a Rose Medical
   Center specifically included, under paragraph 14 of the Training Agreement, the obligation to
   abide by the requirements to provide adequate and appropriate Resident/Fellow working
   conditions set by the ACGME.

          143. A significant deficiency in the program was the appointment of Dr. Webster as
   Program Director as she was unqualified for the position given a lack of experience and did not
   meet the ACGME program requirements.

          144. Dr. Webster and others in the Training Program's Leadership ostensibly perceived
   Dr. Rabinowitz to be abusing drugs yet failed to afford him the protections of the University's
   Physician Impairment Policy and Drug Screen Policy by providing him with emergent evaluation
   and drug screening.

          145. Rather than follow the University's policies and procedures, they acted on
   prejudicial assumptions without evidence to substantiate their claim that Dr. Rabinowitz had a
   drug problem.

          146. The Physician Impairment Policy expressly provides that Dr. Webster, as Program
   Director, was required to discuss her concerns with Dr. Rabinowitz in demanding compliance
   with the policy and exploring options for him to seek help.

          147. The Physician Impairment Policy specifically states that Dr. Webster was
   prohibited from making a clinical diagnosis of substance use/abuse or accuse Dr. Rabinowitz of
   using substances.


                                                      14
Case 1:19-cv-02616-WJM-STV Document 5 Filed 09/16/19 USDC Colorado Page 16 of 28




           148. Rather than have Dr. Rabinowitz submit to emergent evaluation which could have
   ruled out substance abuse, in accordance with his rights under the University's Drug Screening
   Policy and the Physician Impairment Policy, Dr. Webster and Dr. Rumack acted with malice
   and/or reckless indifference to the rights of Dr. Rabinowitz.

          149. The University deprived Dr. Rabinowitz of rights that he should have been
   afforded had he actually suffered from substance abuse problems. The University's Remediation
   and Disciplinary Action policy states that "termination is typically preceded by probation . . ."
   and that "drug or alcohol abuse" is an item that "require[s] that a [resident] be put on probation . .
   . ."

          150. Dr. Rabinowitz was never placed on probation nor allowed the procedural rights
   available to challenge such a decision which would have allowed him to prove he was not
   abusing drugs.

           151. Plaintiff had a valid expectancy that his continued employment with the Training
   Program and successful completion of the same would be governed by the policies, guidelines
   and criteria promulgated by Defendant University, its School of Medicine Graduate Medical
   Education Program and the ACGME Program Requirements.

           152. ACGME program requirement VI.B.6 required that the Training Program provide
   a professional, respectful, and civil environment that is free from mistreatment, abuse, or
   coercion of students, residents, faculty and staff.

          153. Rather, than afford Dr. Rabinowitz his legally protected rights in addressing his
   mental health, the Training Program's Leadership's acted in an emotionally abusive manner with
   malicious and/or reckless indifference.

           154. That their actions were unsupportable, arbitrary and capricious, is supported by
   the fact that Dr. Rabinowitz was offered reinstatement after a hearing before the GME Grievance
   Review Panel and offered probation and remediation on appeal.

           155. Dr. Rabinowitz has not been able to return to the University and complete his
   residency because the University has been unwilling to appoint him to a suitable comparable
   training program.

         156. Dr. Rabinowitz was informally offered reinstatement to a lesser program in an
   HCA-HealthONE affiliated hospital under a leadership heavily influenced by Dr. Webster and
   Dr. Rumack.

          157. Both Dr. Webster and Dr. Rumack have spread untrue gossip, rumors and
   innuendo about Dr. Rabinowitz that has been highly prejudicial to his ability to be successful in a
   HCA-HealthONE affiliated program.

         158. The University has taken no action to cure the actions of Drs. Webster and
   Rumack which remain ongoing and involve slanderous and defamatory statements about Dr.
   Rabinowitz and his fitness to practice medicine, including rumors that he is unfit to be a doctor
                                                       15
Case 1:19-cv-02616-WJM-STV Document 5 Filed 09/16/19 USDC Colorado Page 17 of 28




   and a "drug addict," causing irreparable and permanent damage to his professional reputation
   and ability to successfully and safely return to the University.

           159. Dr. Rabinowitz filed charge No. FE2019332354, 32A-2019-00021 against the
   University, with the Colorado Civil Rights Division on October 1, 2018, alleging discrimination
   on the basis of disability, religion, gender and sexual orientation, and retaliation in violation of
   the ADA, Title VI of the Civil Rights Act of 1964 and the Colorado Anti-Discrimination Act. He
   has received Right to Sue letters from the CCRD, on May 20, 2019 and the EEOC, on July 21,
   2019. This lawsuit is timely under both Right to Sue letters.

            160. Dr. Rabinowitz filed charge No. FE2019292597, 32A-2019-00022 against the
   University, with the Colorado Civil Rights Division on October 1, 2018, alleging discrimination
   on the basis of disability, religion, gender and sexual orientation, and retaliation in violation of
   the ADA, Title VI of the Civil Rights Act of 1964 and the Colorado Anti-Discrimination Act. He
   has received Right to Sue letters from the CCRD, on May 20, 2019 and the EEOC, on July 21,
   2019. This lawsuit is timely under both Right to Sue letters.



                                 III. FIRST CLAIM FOR RELIEF

    Employment Discrimination Based in Violation of the Colorado Anti-Discrimination Act
   (“CADA”) and Title VII of the Civil Rights Act of 1964, Against Defendants the University
                                          and RMC

          161.    Plaintiff incorporates all other paragraphs set forth fully herein.

           162. Defendants are “employers” subject to CADA, § 24-34-401, et. seq., C.R.S. and
   Title VII of the Civil Rights Act of 1964, 42 USC § 2000e et. seq

           163. Dr. Rabinowitz was an “employee” of the Defendants under both CADA and Title
   VII as joint employers entitled to the protections of CADA as a qualified individual with a
   disability accepted into the Training Program at all times relevant to this action.

            164. Dr. Rabinowitz’s mental health conditions, PTSD and complex grief, meet the
   definition of “disability” under the CADA, as they substantially limit one or more major life
   activities, including his ability to concentrate, communicate, think, sleep and correspondingly
   work.

           165. Dr. Rabinowitz was, at all relevant times, able to perform the essential job
   functions with or without reasonable accommodations and was therefore, a qualified individual
   with a disability in performing his job duties for the Clinic.

           166. Dr. Rabinowitz was also “regarded as” having an impairment, within the meaning
   of the CADA.


                                                        16
Case 1:19-cv-02616-WJM-STV Document 5 Filed 09/16/19 USDC Colorado Page 18 of 28




          167. As outlined above, Defendants University. and Affiliated Hospital (RMC), acting
   by and through HealthONE, LLC d/b/a RMC, failed to make reasonable accommodations for Dr.
   Rabinowitz's disability and/or engage in an interactive process as required by the Colorado Anti-
   Discrimination Act, §§24-34-402, et. seq.

          168.    Dr. Rabinowitz was, at all relevant times, gay, Jewish and Male.

           169. Defendants engaged in discrimination and disparate treatment toward Dr.
   Rabinowitz by treating him less favorably than his peers because of his disability (perceived and
   actual), suspending him under false pretenses and without due process, not affording him the
   protections otherwise afforded to those with perceived substance abuse problems, and by
   terminating him from the Training Program without following the requirements of applicable
   University policies and the Colorado constitution, including its Disability Accommodation
   Policy, and the GME, RMC and ACGME policies and procedures.

          170. Defendants engaged in discrimination and disparate treatment toward Dr.
   Rabinowitz by treating him less favorably than his peers because his other protected status
   (Jewish, Gay, Male) by depriving him of the terms and privileges of employment enjoyed by his
   peers who were non-Jewish and/or straight and/or female, by refusing to accommodate his need
   for medical leave or other needed accommodations, not affording him the protections otherwise
   afforded to those with perceived substance abuse problems, suspending him under false pretenses
   and without due process, and terminating him from the Training Program without following the
   requirements of applicable University policies, including its Disability Accommodation Policy,
   and the GME, RMC and ACGME policies and procedures.

           171. As a result of Defendants' discriminatory actions, Dr. Rabinowitz has suffered
   significant economic and non-economic damages, in an amount to be determined at trial.

          172. Defendants' unlawful actions were intentional and taken with malice and/or
   reckless disregard or indifference to the rights of Dr. Rabinowitz and subjects RMC to punitive
   damages.

                               IV. SECOND CLAIM FOR RELIEF

    Employment Discrimination in Violation of the Title I of the Americans with Disabilities
                       Act of 1990 (ADA) Against Defendant RMC

          173.    Plaintiff incorporates all other paragraphs set forth fully herein.

          174. Defendant RMC is an “employer” subject to Title I of the ADA, 42 U.S.C. §§
   12101, et. seq., as amended.

           175. Dr. Rabinowitz was an “employee” of RMC as the Affiliated Hospital and one of
   three joint employers of residents providing services under the Training Program at all times
   relevant to this dispute.


                                                        17
Case 1:19-cv-02616-WJM-STV Document 5 Filed 09/16/19 USDC Colorado Page 19 of 28




             176.   The work performed by Dr. Rabinowitz was part of the regular business of the
   Clinic.

           177. In performing his job duties, Dr. Rabinowitz was required by his Training
   Agreement to examine patients and attend their medical needs, keep medical records and/or
   reports, and document his duty hours.

             178.   Dr. Rabinowitz also was required to abide by RMC’s policies and procedures.

           179. Dr. Rabinowitz’s mental health conditions, PTSD and complex grief, meet the
   definition of “disability” under the ADA, as they substantially limit one or more major life
   activities, including his ability to concentrate, communicate, think, sleep and work.

           180. Dr. Rabinowitz was, at all relevant times, able to perform the essential job
   functions with or without reasonable accommodations and was therefore, a qualified individual
   with a disability entitled to the protections of Title I of the ADA in performing his job duties for
   the Clinic.

           181.     Dr. Rabinowitz was also “regarded as” having an impairment, within the meaning
   of the ADA.

          182. As outlined above, Defendants University. and Affiliated Hospital (RMC), acting
   by and through HealthONE, LLC d/b/a RMC, at all times relevant to this action acted as joint
   employers failing to make reasonable accommodations for Dr. Rabinowitz's disability and/or
   engage in an interactive process as required by Title I of the Americans with Disabilities Act, 42
   U.S.C. §§ 12101, et. seq, as amended.

           183. Defendants engaged in discrimination and disparate treatment toward Dr.
   Rabinowitz by treating him less favorably than his peers because of his disability, not affording
   him the protections available under University policy for (perceived) substance dependency,
   suspending him under false pretenses and without due process and by terminating him from the
   Training Program without following the requirements of applicable University policies,
   including the University’s Disability Accommodation Policy, and the GME, RMC and ACGME
   policies and procedures.

          184. RMC’s Chief Medical Officer, Dr. Austin, acted with malicious intent and
   reckless indifference to support the termination of Dr. Rabinowitz from the CUGME program,
   including subjecting Dr. Rabinowitz to an investigation for “Medicare fraud” as a pretext for
   discrimination.

           185. As a result of Defendants' discriminatory actions, Dr. Rabinowitz has suffered
   significant economic and non-economic damages, in an amount to be determined at trial.

          186. Defendant RMC's unlawful actions were intentional and taken with malice and/or
   reckless disregard or indifference to the rights of Dr. Rabinowitz and subjects them to punitive
   damages.

                                                        18
Case 1:19-cv-02616-WJM-STV Document 5 Filed 09/16/19 USDC Colorado Page 20 of 28




                                 V.   THIRD CLAIM FOR RELIEF

              (Discrimination in Violation of Title II of the ADA Against University)


          187.    Plaintiff incorporates all other paragraphs set forth fully herein.

          188. Defendant University is a state institution of higher education offering the
   Training Program as a public educational opportunity subject to the requirements of Title II of
   the ADA, 42 U.S.C. §§ 12101, et.seq., as amended.

            189. Dr. Rabinowitz’s mental health conditions, PTSD and complex grief, meet the
   definition of “disability” under the ADA, as they substantially limit one or more major life
   activities, including his ability to concentrate, communicate, think, sleep and work.

           190.   Dr. Rabinowitz was also “regarded as” having a disability, within the meaning of
   the statute.

           191. Dr. Rabinowitz was, at all relevant times, able to perform the essential job
   functions with or without reasonable accommodations and was therefore a qualified individual
   with a disability.

            192. The CUGME Program discriminated against Dr. Rabinowitz by failing to provide
   him with equal access to the Training Program because of his disability including failing to
   make reasonable accommodations for his disability and/or engage in an interactive process to
   allow him to fully participate in, and enjoy the benefits of, the Training Program in violation of
   Title II of the ADA.

           193. Defendants engaged in discrimination and disparate treatment toward Dr.
   Rabinowitz by treating him less favorably than his peers because of his disability by not
   following its various policies that would have afforded him protections, suspending him under
   false pretenses and without due process and by terminating him from the Training Program
   without following the requirements of applicable University policies, including the University’s
   Disability Accommodation Policy, and the GME, RMC and ACGME policies and procedures.

           194. As a result of Defendants' discriminatory actions, Dr. Rabinowitz has suffered
   significant economic and non-economic damages, in an amount to be determined at trial.

                               VI. FOURTH CLAIM FOR RELIEF

           (Public Accommodations Discrimination in Violation of CADA Against Defendants
                                   University and RMC)

          195.    Plaintiff incorporates all other paragraphs set forth fully herein.

        196. Defendants University and RMC are places of public accommodation subject to
   CADA, §§ 24-34-601, et. seq, C.R.S.
                                                        19
Case 1:19-cv-02616-WJM-STV Document 5 Filed 09/16/19 USDC Colorado Page 21 of 28




            197. Dr. Rabinowitz’s mental health conditions, PTSD and complex grief, meet the
   definition of “disability” under the ADA, as they substantially limit one or more major life
   activities, including his ability to concentrate, communicate, think, sleep and work.

           198. Dr. Rabinowitz was, at all relevant times, able to perform the essential job
   functions with or without reasonable accommodations and was therefore, a qualified individual
   with a disability.

          199.    Dr. Rabinowitz was also regarded as having a disability, by the Defendants.

            200. Defendants discriminated against Dr. Rabinowitz based on his disability by failing
   to provide him with equal access to the Training Program because of his disability, including
   failing to make reasonable accommodations and/or engage in an interactive process to allow him
   to fully participate in, and enjoy the benefits of, the Training Program.

           201. Defendants engaged in discrimination and disparate treatment toward Dr.
   Rabinowitz by treating him less favorably than his peers because of his disability, depriving him
   of protections under various policies, suspending him without due process and by terminating
   him from the Training Program without following the requirements of applicable University
   policies, including the University’s Disability Accommodation Policy, and the GME, RMC and
   ACGME policies and procedures.

           202. Defendants engaged in discrimination and disparate treatment toward Dr.
  Rabinowitz by treating him less favorably than his peers because his other protected status
  (Jewish, Gay, Male) by depriving him of the terms and privileges of employment enjoyed by his
  peers who were non-Jewish and/or straight and/or female, by refusing to accommodate his need
  for medical leave or other needed accommodations, not affording him the protections various
  policies, suspending him under false pretenses and without due process, and terminating him from
  the Training Program without following the requirements of applicable University policies,
  including its Disability Accommodation Policy, and the GME, RMC and ACGME policies and
  procedures.

           203. As a result of Defendants' discriminatory actions, Dr. Rabinowitz has suffered
   significant economic and non-economic damages, in an amount to be determined at trial.

          204. Defendants' unlawful actions were intentional and taken with malice and/or
   reckless disregard or indifference to the rights of Dr. Rabinowitz and subject RMC to punitive
   damages.

                                VII. FIFTH CLAIM FOR RELIEF

              Retaliation in Violation of Exercising Rights under CADA Against Defendants
                                        University and RMC

          205.    Plaintiff incorporates all other paragraphs set forth fully herein.


                                                        20
Case 1:19-cv-02616-WJM-STV Document 5 Filed 09/16/19 USDC Colorado Page 22 of 28




         206. Plaintiff engaged in the protected activity of asking for reasonable
   accommodation for his mental health impairment, at various times as set forth more fully above.

           207. Defendants retaliated against Plaintiff by denying him his rights under the
   University’s, GME and ACGME policies and procedures, by ostensibly placing him on
   disciplinary action by creating the False Suspension Letter to support his termination, and in
   ultimately terminating him from the Training Program and his work with the Clinic without
   cause and again in violation of the established policies and procedures.

          208. Defendants would not have taken those said adverse employment actions against
   Dr. Rabinowitz but for the fact that he engaged in the protected activity of seeking reasonable
   accommodation for his disability.

           209. As a result of Defendants' retaliatory actions, Dr. Rabinowitz has suffered
   significant economic and non-economic damages, in an amount to be determined at trial.

          210. Defendants' unlawful actions were intentional and taken with malice and/or
   reckless disregard or indifference to the rights of Dr. Rabinowitz and subject RMC to punitive
   damages.

                                VIII. SIXTH CLAIM FOR RELIEF

           Discrimination in Violation of Section 504 of the Rehabilitation Act of 1973 Against
                                Defendants University and RMC

          211.    Plaintiff incorporates all other paragraphs set forth fully herein.

          212.    The Training Program was supported in part by federal grants and funding
   programs.

           213. To the best of Dr. Rabinowitz’s knowledge, RMC also received federal financial
   assistance to operate the Clinic.

            214. Dr. Rabinowitz’s mental health conditions, PTSD and complex grief, meet the
   definition of “disability” and “handicap” as they substantially limit one or more major life
   activities, including his ability to concentrate, communicate, think, sleep and work. Dr.
   Rabinowitz was also “regarded as” disabled or handicapped, by the Defendants.

           215. Dr. Rabinowitz was, at all relevant times, able to perform the essential job
   functions with or without reasonable accommodation and therefore, was a qualified individual
   with a disability or “handicap” accepted into the Training Program.

           216. Defendants discriminated against Dr. Rabinowitz based on his handicap by failing
   to provide him with equal access to the Training Program and the Clinic, including failing to
   make reasonable accommodations and/or engage in an interactive process to allow him to fully
   participate in, and enjoy the benefits of, the Training Program and the work he performed for the
   Clinic.
                                                        21
Case 1:19-cv-02616-WJM-STV Document 5 Filed 09/16/19 USDC Colorado Page 23 of 28




           217. Defendants engaged in discrimination and disparate treatment toward Dr.
   Rabinowitz by treating him less favorably than his peers and not affording him various rights and
   privileges because of his handicap, and by terminating him from the Training Program and the
   Clinic without following the requirements of applicable University policies, including the
   University’s Disability Accommodation Policy, and the GME, RMC and ACGME policies and
   procedures.

           218. As a result of Defendants' discriminatory actions, Dr. Rabinowitz has suffered
   significant economic and non-economic damages, in an amount to be determined at trial.

                              IX. SEVENTH CLAIM FOR RELIEF

                         Breach of Contract Against Defendant University

          219.    Plaintiff incorporates all other paragraphs set forth fully herein.

          220. As set forth above, Dr. Rabinowitz and the University entered into an enforceable
   Training Agreement setting forth the respective terms and conditions of the contract for each
   party.

          221. As set forth above, the University agreed in the Training Agreement to comply
   with certain University employee policies, its GME Policies and Procedures and the ACGME
   Program Requirements in accepting Dr. Rabinowitz into the program.

           222. Dr. Rabinowitz agreed that he would be expected to satisfactorily meet his
   obligations under the Training Agreement to be successfully promoted each year of the program.

         223. Plaintiff performed his agreement by meeting the requirements of the Training
   Agreement, as applicable.

          224. Defendant University breached the agreement by terminating Dr. Rabinowitz
   from the Training Program without cause prior to his completion of his second year and by
   engaging in the following conduct:

          a.      failing to adhere to GME Policies;

          b.      failing to adhere to ACGME Program Requirements;

          c.      failing to follow the University's Disability Accommodation Policy;

           d.     failing to provide notice to Dr. Rabinowitz of his opportunity to respond to any
   allegations against him in support of disciplinary action and/or any opportunity for reasonable
   accommodation, remediation and/or probation;

          e.      providing fictitious reasons to justify his termination from the program; and



                                                        22
Case 1:19-cv-02616-WJM-STV Document 5 Filed 09/16/19 USDC Colorado Page 24 of 28




           f.     failing to apply the same criteria and standards to Dr. Rabinowitz that it applied to
   other successful program residents.

           225. By failing to observe the standards, criteria and procedures outlined in its own
   policies and the GME and ACGME Policies, Procedures and Requirements pertaining to medical
   residents, Defendants University and HealthONE d/b/a RMC did not perform what it so offered
   in the Training Agreement and thereby breached its contract with Dr. Rabinowitz.

         226. As a result of Defendant University’s breach of contract, Dr. Rabinowitz has been
   damaged, in an amount to be determined at trial.

                                X.   EIGHTH CLAIM FOR RELIEF

   Breach of Implied Covenant of Good Faith and Fair Dealing Against Defendant University

          227.    Plaintiff incorporates all other paragraphs set forth fully herein.

          228. The parties' Training Agreement is an enforceable contract. The terms of said
   contract task the University, and HealthONE d/b/a RMC, as the Affiliated Hospital, with the
   responsibility for affording Dr. Rabinowitz access to the University's policies and procedures,
   including all GME policies and procedures, and the ACGME Program Requirements.

           229. As a result of the contractual relationship between Dr. Rabinowitz and the
   University, the terms of the Training Agreement, and the expressed and implied promises made
   in connection with those terms and conditions and the parties respective obligations therein, and
   the acts, conduct and communications resulting in said promises, Defendant University
   implicitly promised to act in good faith toward and deal fairly with Dr. Rabinowitz in all matters
   associated with the terms of the contract as a resident and in adherence to the applicable
   University policies, GME Policies and Procedures and ACGME Program Requirements.

         230. The Defendant University’s refusal to perform under the terms of the Training
   Agreement was wrongful, in bad faith, and in violation of its respective duties and obligations.

          231. As a result of Defendants' breach of the covenant of good faith and fair dealing,
   Dr. Rabinowitz has suffered significant economic and non-economic losses.

                                XI. NINTH CLAIM FOR RELIEF

     Promissory Estoppel and Unjust Enrichment Against Defendants University and RMC

          232.    Plaintiff incorporates all other paragraphs set forth fully herein.

           233. The CUGME Program and RMC, as the Affiliated Hospital, made a promise to
   the Training Program residents, including Dr. Rabinowitz, that they would complete their
   education at the RMC Training Program based on satisfactory performance and that the Training
   Program's leadership would comply with University policies, the GME Policies and Procedures,
   and with the ACGME Program Requirements.
                                                        23
Case 1:19-cv-02616-WJM-STV Document 5 Filed 09/16/19 USDC Colorado Page 25 of 28




          234. Defendants University and RMC made various other promises to Plaintiff,
   including those set forth in the Training Agreement.

          235. Defendants placed an inexperienced administrator in the position of Program
   Leader, Dr. Webster, who made various mistakes in administering Plaintiff’s participation in the
   Training Program.

           236. Defendants intended to include Plaintiff to accept his placement in the Residency
   Program, remain in the program, and trust that he would be treated in accordance with the law
   and his Training Agreement.

          237. Dr. Rabinowitz relied on the Defendants’ promises in deciding to accept the
   residency at the University of Colorado and continuing with the program, and his reliance was
   reasonable and justified.

           238. Defendants breached their promises by failing to comply with the terms and
   conditions set forth in the University's policies, the GME Policies and Procedures and the
   ACGME Program Requirements Dr. Rabinowitz’s mental health challenges as they arose,
   creating the False Suspension Letter and then terminating him from the Training Program, all
   without due process, thereby terminating his ability to continue his residency requirements to
   become a family medicine practitioner.

           239. Plaintiff’s reliance was detrimental, and Defendants have been unjustly enriched
   by, among other things, not having to go through the expense and effort of accommodating
   Plaintiff and of placing him in a new training program once his Training Program was closed,
   and being permitted to retain funding for his placement even though he was not being trained at
   various times (when he was on leave, suspended, and terminated).

          240.    The balance of the equities favors enforcement of the Defendants’ promises.

          241.    Plaintiff has been damaged in an amount to be determined at trial.

                               XII. TENTH CLAIM FOR RELIEF

           Fraudulent Representations and Concealment, Against All Defendants

          242.    Plaintiff incorporates all other paragraphs set forth fully herein.

           243. Dr. Webster concealed the fact that she was placing Dr. Rabinowitz’s on leave for
   disciplinary reasons, in their January 31, 2018 meeting in which she informed him that he would
   be placed on leave, and she concealed this fact intending to induce Plaintiff to take an action,
   namely to voluntarily agree to go on leave, that he would not have taken if he was aware of this
   fact.

          244. Dr. Webster also concealed the fact that the leave would be characterized as
   suspension, when told him that he should return to leave, on January 31, 2018, and she concealed

                                                        24
Case 1:19-cv-02616-WJM-STV Document 5 Filed 09/16/19 USDC Colorado Page 26 of 28




   this fact intending to induce Plaintiff to take an action, namely to voluntarily agree to go on
   leave, that he would not have taken if he was aware of this fact.

          245. The above facts, that the leave was disciplinary and was specifically, a suspension
   from the Training Program, are each material.

           246. Dr. Webster concealed the facts set forth immediately above with the intention of
   creating a false impression of the actual facts in Dr. Rabinowitz’s mind, namely that he was just
   being asked to go back on medical leave.

           247. In the January 31st meeting, Dr. Webster falsely represented to Dr. Rabinowitz that
   his leave would be just like the FML leave he took just a month prior, and she so falsely
   represented intending to induce Plaintiff to take leave voluntarily, which he would not have done
   if he know that the leave was not FML leave but instead disciplinary action in the form of a
   suspension.

          248.    Dr. Webster’s false representation regarding the nature of the leave, was material.

           249. Dr. Webster made this representation knowing that it was false and intended that
   Dr. Rabinowitz rely on the representation by consenting to the leave, as opposed to possibly
   exercising his due process rights to appeal being unlawfully suspended by the Training Program.

           250. Dr. Rabinowitz relied on Dr. Webster’s representation that he was just being asked
   to go back on medical leave, and that the leave was not disciplinary, and his reliance was
   justified and reasonable.

           251. Dr. Rabinowitz went on medical leave voluntarily because he reasonably and
   justifiably relied on the false assumption that the leave was not disciplinary, created by
   Defendants based upon the fraudulent omissions set forth above.

          252. Dr. Rabinowitz trusted Dr. Webster’s representations and omissions in their
   conversation during the January 31, 2018 meeting, and his reliance was justified and reasonable.

          253. Drs. Rumack and Webster conferred about and worked together in the fraudulent
   omissions and representations made to Plaintiff.

           254. After he went on leave, Dr. Webster and Dr. Rumack together, created the False
   Suspension Letter, did not inform Dr. Rabinowitz of this document or their intentions, and placed
   in Dr. Rabinowitz’s personnel file the fictitious suspension.

          255. Dr. Rumack was aware Dr. Rabinowitz was placed on FML and not disciplinary
   suspension the month of February 2018 and willfully and wantonly engaged in the fraud

        256. Both Defendants had a duty to disclose the letter to Dr. Rabinowitz under the
   GME policies and procedures.



                                                        25
Case 1:19-cv-02616-WJM-STV Document 5 Filed 09/16/19 USDC Colorado Page 27 of 28




          257. The False Suspension letter contains various misrepresentations of material fact,
   including that Plaintiff had multiple performance and behavioral issues, that were used by
   Defendants to justify Plaintiff’s suspension and later termination.

            258. Plaintiff was not informed that the False Suspension Letter would be created, nor
   of its contents, and Plaintiff relied on Defendants’ characterization of his leave as FML as
   opposed to disciplinary, in agreeing to go on leave voluntarily and forgoing due process rights to
   appeal the termination, which he would not have otherwise done but for the false representations
   and omissions in the False Suspension Letter.

          259. Plaintiff could not refute any of the allegations in the False Suspension Letter
   because of Defendants’ concealment.

         260. Plaintiff’s reliance on the representations and omissions surrounding the False
   Suspension Letter was reasonable and justified.

          261. Plaintiff has been damaged by all of the Defendants’ false representations and
   omissions detailed in this Complaint, in an amount to be determined at trial.




                                                      26
Case 1:19-cv-02616-WJM-STV Document 5 Filed 09/16/19 USDC Colorado Page 28 of 28




                                          PRAYER FOR RELIEF

   WHEREFORE, Plaintiff respectfully requests that the Court enter judgment in his favor and
   against Defendants, and award the following relief:

              a. Damages in such an amount as shall be proven at trial for economic loses and
                 compensatory damages in an amount of at least $300,000.00 pursuant to federal
                 and state anti-discrimination statutes;

              b. Damages in such an amount as shall be proven at trial for non-economic losses,
                 including emotional distress, humiliation, loss of reputation and anxiety;

              c. Punitive damages as appropriate;

              d. Injunctive and/or declaratory relief, including possible placement of Plaintiff in
                 a Preventative Medicine program, to allow Plaintiff to complete his training;

              e. Pre-judgment and post-judgment interest at the highest lawful rate;

              f. Attorney’s fees and costs of this action, including expert witness fees, as
                 appropriate; and
              Any such further relief as justice allows.

              RESPECTFULLY SUBMITTED ON THIS SEVENTH DAY OF AUGUST, 2019.

                                        By:    s/ Patricia S. Bellac
                                                Patricia S. Bellac (#22447)
                                                PATRICIA S. BELLAC LAW FIRM, LLC
                                                4845 Pearl East Circle, Suite 101
                                                Boulder, CO 80301
                                                Telephone: 303-442-5111
                                                Fax: 303-417-6381
                                                E-mail: psb@psblawfirm.com
                                               Attorney for Plaintiff
   Address of Plaintiff:
   3539 Decatur Street
   Denver, CO 80211




                                                      27
